DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 12-18-2020. Claims 1-20 are currently pending. Claims 1, 12 and 15 have been amended. 

Election/Restrictions
Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07-20-2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colleen N. Shovlin (Reg. No. 74,600) on 02-01-2021.
Claims 1 and 15 have been amended as follows: 
1. 	(Currently Amended) A thermal interface member disposed between a cooling plate and a battery module, the thermal interface member comprising:
a compliant electrically insulating and thermally conductive substrate having a first surface and an opposite second surface, the substrate comprising a polymeric matrix phase and a dispersed phase of thermally conductive particles; and
a layered heater disposed on the first surface of the substrate, the layered heater including:
an electrically conductive layer disposed on the first surface of the substrate, the conductive layer being patterned into a first electrode and a second electrode spaced apart from the first electrode on the first surface of the substrate; and
an electrically resistive layer disposed on the first surface of the substrate, the resistive layer being in electrical contact with the first and second electrodes of the conductive layer and comprising a resistive material having a positive resistance temperature coefficient and a resistance that increases with an increase in temperature. 

15. 	(Currently Amended) A method of manufacturing an electric power supply for a vehicle, the method comprising:
manufacturing a thermal interface member by:
providing a compliant electrically insulating and thermally conductive substrate having a first surface and an opposite second surface, the substrate comprising a polymeric matrix phase and a dispersed phase of thermally conductive particles; and
forming a layered heater on the first surface of the substrate by:
applying an electrically conductive layer to the first surface of the substrate, the conductive layer being patterned into a first electrode and a second electrode spaced apart from the first electrode on the first surface of the substrate; and
applying an electrically resistive layer to the first surface of the substrate, the resistive layer being in electrical contact with the first and second electrodes of the conductive layer and comprising a resistive material having a positive resistance temperature coefficient and a resistance that increases with an increase in temperature; and
placing a first side of the thermal interface member in thermal contact with a plurality of battery cells of a battery module. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art (US 2019/0140233) teaches a battery module that comprises a thermal insulation layer [20] but fails to teach or fairly suggest that the thermal interface member comprises a compliant electrically insulating and thermally conductive substrate, and a layered heater disposed on the first surface of the substrate, wherein the layered substrate comprises an electrically conductive layer patterned into a first electrode and a second electrode spaced apart from the first electrode, and an electrically resistive layer in electrical contact with the first and second electrodes of the conductive layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729